UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA,

 

 

Plaintiff,
Vv. Case No. 18-CR-218
JOHN K. KASTE,
Defendant.
PLEA AGREEMENT
1. The United States of America, by its attorneys, Matthew D. Krueger, United

States Attorney for the Eastern District of Wisconsin, and Scott J. Campbell, Assistant United
States Attorney, and the defendant, John K. Kaste, individually and by attorney Dennis P.
Coffey, pursuant to Rule 11 of the Federal Rules of Criminal Procedure, enter into the following
plea agreement:
CHARGES

2. The defendant has been charged in a single-count information, which alleges a
violation of Title 18, United States Code, Section 4. The defendant has also been charged in a
single-count indictment, which alleges a violation of Title 18, United States Code, Section 1349.

3. The defendant has read and fully understands the charge contained in the
information. He fully understands the nature and elements of the crime with which he has been
charged in the information, and that charge and the terms and conditions of the plea agreement

have been fully explained to him by his attorney.

Case 2:18-cr-00218-JPS Filed 02/05/19 Page 1of14 Document 19

 
4, The defendant voluntarily agrees to waive prosecution by indictment on the
charge contained in the information in open court.

5. The defendant voluntarily agrees to plead guilty to the following count set forth in
the information, and below in full, as follows:

On or about February 25, 2014, in the State and Eastern District
of Wisconsin, while having knowledge that E.Z. had committed the crime
of wire fraud, in violation of Title 18, United States Code, Section 1343,

JOHN K. KASTE

failed to notify as soon as possible an authority under the United States
that the crime had been committed and instead took affirmative steps to
conceal the crime, namely, Kaste met with E.Z to help E.Z. prepare to give
false testimony that E.Z. then intended to give during an examination
under oath that was to be conducted by American Family Insurance ’s
attorney, R.B., on February 27, 2014, regarding a false auto-theft loss
claim that E.Z. had submitted to American Family Insurance.

All in violation of Title 18, United States Code, Section 4.

6. The defendant acknowledges, understands, and agrees that he is, in fact, guilty of
the offense described in paragraph 5. The parties acknowledge and understand that if this case
were to proceed to trial, the government would be able to prove the following facts beyond a
reasonable doubt. The defendant admits that these facts are true and correct and establish his
guilt beyond a reasonable doubt:

a. As John Kaste knew, E.Z. conspired with an individual having the initials
M_LP., and with Kaste, to: (1) purchase a luxury vehicle with the intent to
obtain auto insurance covering theft for it; (2) export it; and then
(3) submit a false vehicle-theft claim to the auto insurer with intent to
fraudulently obtain theft-loss reimbursement payments from the auto
insurer on the false claim. The three agreed that they would split any
insurance proceeds paid.

b. As a part of that conspiracy:

(1) On or about July 2, 2013, E.Z. purchased, using money provided by

M.P., a 2013 Mercedes-Benz GL550 SUV bearing VIN
4JGDF7DE2DA261236 (the “Mercedes-Benz GL 550”) from

2

Case 2:18-cr-00218-JPS Filed 02/05/19 Page 2of14 Document 19

 
(2)

(3)

(4)

(3)

(6)

(7)

(8)

Mercedes-Benz & BMW of Des Moines, for a total price of
approximately $96,753.53.

E.Z. obtained theft-loss insurance on the Mercedes-Benz GL 550
from American Family Insurance via an insurance agency in
Neenah, Wisconsin.

On or about July 26, 2013, as E.Z. and Kaste then knew, M.P.
caused the Mercedes-Benz GL550 to be exported from the Port of
New York and New Jersey, in the United States, to China via
commercial carrier.

On or about August 1, 2013, E.Z. and Kaste traveled from
Wisconsin to Chicago, Illinois. There, both E.Z. and Kaste made
materially false theft reports to the Chicago Police Department to
the effect that the Mercedes-Benz GL550, and contents in the
vehicle belonging to each of them, had been stolen in Chicago,
Illinois.

On or about August 1, 2013, as Kaste knew, E.Z. made a materially
false loss claim to American Family Insurance, using interstate
wires, via a cellphone call from Illinois to Wisconsin. Specifically,
E.Z. falsely claimed that the Mercedes-Benz GL550, and contents,
had been stolen from him that evening on or near Willow Street in
Chicago, Illinois.

On or about August 2 and August 8, 2013, during a recorded
interview with American Family Insurance in-house investigators
M.O. and T.H, respectively, E.Z. made false statements to the effect
that the Mercedes-Benz GL550 had been stolen from him in
Chicago on August 1, 2013.

On or about August 8, 2013, during a recorded interview with
American Family investigator T.H., Kaste made materially false
statements to the effect that, on the evening of August 1, 2013, E.Z.
and Kaste had tried to find the valet on Willow Street in Chicago
with whom E.Z. claimed to have left the Mercedes-Benz GL 550.
Kaste also falsely stated that a Toshiba laptop computer and LED
lights of his were in the Mercedes-Benz GL 550 and had been
stolen along with that vehicle on August 1, 2013.

Or about December 4, 2013, E.Z.’s attorney and agent, D.R., on

behalf of E.Z., sent a materially false proof of loss form and

supporting documentation, using the United States mails, to an
3

Case 2:18-cr-00218-JPS Filed 02/05/19 Page 3o0f14 Document 19

 

 
attorney, R.B., who represented American Family Insurance, at
R.B.’s office in Milwaukee, Wisconsin. E.Z. claimed a loss, after
deductible, of $99,253.53, as Kaste knew.

(9) On or about December 14, 2013, E.Z.’s attorney and agent, D.R.,
submitted a second materially false proof of loss form and
supporting documentation, using the United States mails, to R.B. at
R.B.’s office in Milwaukee, Wisconsin. E.Z. again claimed a loss,
after deductible, of $99,253.53, as Kaste knew.

(10) Onor about February 25, 2014, Kaste met with E.Z. to help E.Z.
prepare to give false testimony that E.Z. then intended to give
during an examination under oath that was to be conducted by
American Family Insurance’s attorney, R.B., on February 27, 2014,
regarding a false auto-theft loss claim that E.Z. had submitted to
American Family Insurance.

c. As a result of the false auto-theft claim, E.Z. fraudulently caused
American Family Insurance:

(1) to conduct an investigation into the claim;
(2) to hire an attorney, R.B., to assist the insurance company in
conducting that investigation, and to incur approximately $4,750 in

attorney’s fees in connection with that investigation; and

(3) to pay approximately $600 to Enterprise Rent A Car for a rental
car for E.Z. to use.

This information is provided for the purpose of setting forth a factual basis for the plea of guilty.
It is not a full recitation of the defendant’s knowledge of, or participation in, this offense.
PENALTIES
7. The parties understand and agree that the offense to which the defendant will
enter a plea of guilty carries a maximum term of imprisonment of 3 years, a maximum fine of
$250,000, and a mandatory special assessment of $100. The parties further recognize that a
restitution order may be entered by the court. The parties’ acknowledgments, understandings,

and agreements with regard to restitution are set forth in paragraphs 27 and 28 of this agreement.

4

Case 2:18-cr-00218-JPS Filed 02/05/19 Page 4of14 Document 19

 
8. The defendant acknowledges, understands, and agrees that he has discussed the

relevant statutes as well as the applicable sentencing guidelines with his attorney.

 

DISMISSAL OF INDICTMENT
9. The government agrees to move to dismiss the indictment at the time of
sentencing.
ELEMENTS
10. The parties understand and agree that in order to sustain the charge of misprision

of a felony, in violation of Title 18, United States Code, as set forth in the information, the
government must prove each of the following propositions beyond a reasonable doubt:
First, that another person, E.Z., actually committed a felony;

Second, the defendant knew that the other person, E.Z., had actually committed the
felony;

Third, the defendant failed to notify a United States law enforcement authority as soon as
possible an authority that the crime had been committed; and

Fourth, the defendant took affirmative steps to conceal the other person’s felony.
SENTENCING PROVISIONS

11. The parties agree to waive the time limits in Fed. R. Crim. P. 32 relating to the
presentence report, including that the presentence report be disclosed not less than 35 days
before the sentencing hearing, in favor of a schedule for disclosure, and the filing of any
objections, to be established by the court at the change of plea hearing.

12. The parties acknowledge, understand, and agree that any sentence imposed by the
court will be pursuant to the Sentencing Reform Act, and that the court will give due regard to
the Sentencing Guidelines when sentencing the defendant.

13. The parties acknowledge and understand that prior to sentencing the United States

Probation Office will conduct its own investigation of the defendant’s criminal history. The

5

Case 2:18-cr-00218-JPS Filed 02/05/19 Page5of14 Document 19

 
parties further acknowledge and understand that, at the time the defendant enters a guilty plea,
the parties may not have full and complete information regarding the defendant’s criminal
history. The parties acknowledge, understand, and agree that the defendant may not move to
withdraw the guilty plea solely as a result of the sentencing court’s determination of the
defendant’s criminal history.
Sentencing Guidelines Calculations

14, The defendant acknowledges and understands that the sentencing guidelines
recommendations contained in this agreement do not create any right to be sentenced within any
particular sentence range, and that the court may impose a reasonable sentence above or below
the guideline range. The parties further understand and agree that if the defendant has provided
false, incomplete, or inaccurate information that affects the calculations, the government is not
bound to make the recommendations contained in this agreement.

Relevant Conduct

15. The parties acknowledge, understand, and agree that pursuant to Sentencing
Guidelines Manual § 1B1.3, the sentencing judge may consider relevant conduct in calculating
the sentencing guidelines range, even if the relevant conduct is not the subject of the offense to
which the defendant is pleading guilty.

Base Offense Level

16. The parties agree to recommend to the sentencing court that, under Sentencing
Guidelines Manual §§ 2X4.1 and 2B1.1, the applicable base offense level for the misprision
offense charged in the information is 6.

17. The parties agree that this base offense level of 6 is properly calculated as
follows: (a) the base offense level for a misprision offense, under Section 2X4.1 is a level that is

9 levels lower than the offense level for the underlying offense, but in no event less than 4 or

6

Case 2:18-cr-00218-JPS Filed 02/05/19 Page 6of14 Document 19

 
more than 19; and (b) the offense level for the underlying fraud offense, under Sentencing
Guidelines Manual § 2B1.1, is 15, which corresponds to a base offense level of 7 and an 8-level
increase corresponding to an intended loss amount of more than $95,000.
Acceptance of Responsibility

18. The government agrees to recommend a two-level decrease for acceptance of
responsibility as authorized by Sentencing Guidelines Manual § 3E1.1(a), but only if the
defendant exhibits conduct consistent with the acceptance of responsibility.

Sentencing Recommendations

19. Both parties reserve the right to provide the district court and the probation office
with any and all information which might be pertinent to the sentencing process, including but
not limited to any and all conduct related to the offense as well as any and all matters that might
constitute aggravating or mitigating sentencing factors.

20. Both parties reserve the right to make any recommendation regarding any other
matters not specifically addressed by this agreement.

21. The parties agree to recommend a sentence of probation, for a term of two years.

Court’s Determinations at Sentencing

22. The parties acknowledge, understand, and agree that neither the sentencing court
nor the United States Probation Office is a party to or bound by this agreement. The United
States Probation Office will make its own recommendations to the sentencing court. The
sentencing court will make its own determinations regarding any and all issues relating to the
imposition of sentence and may impose any sentence authorized by law up to the maximum

penalties set forth in paragraph 7 above. The parties further understand that the sentencing court

Case 2:18-cr-00218-JPS Filed 02/05/19 Page 7 of 14 Document 19

 
will be guided by the sentencing guidelines but will not be bound by the sentencing guidelines
and may impose a reasonable sentence above or below the calculated guideline range.

23. The parties acknowledge, understand, and agree that the defendant may not move
to withdraw the guilty plea solely as a result of the sentence imposed by the court.

FINANCIAL MATTERS

24. The defendant acknowledges and understands that any and all financial
obligations imposed by the sentencing court are due and payable in full upon entry of the
judgment of conviction. The defendant further understands that any payment schedule imposed
by the sentencing court shall be the minimum the defendant is expected to pay and that the
government’s collection of any and all court imposed financial obligations is not limited to the
payment schedule. The defendant agrees not to request any delay or stay in payment of any and
all financial obligations. If the defendant is incarcerated, the defendant agrees to participate in
the Bureau of Prisons’ Inmate Financial Responsibility Program, regardless of whether the court
specifically directs participation or imposes a schedule of payments.

25. The defendant agrees to provide to the Financial Litigation Unit (FLU) of the
United States Attorney’s Office, at least 30 days before sentencing, and also upon request of the
FLU during any period of probation or supervised release imposed by the court, a complete and
sworn financial statement on a form provided by FLU and any documentation required by the
form. The defendant further agrees, for any period for which he still owes restitution in this case,
and upon request of FLU whether made before or after sentencing, to promptly: cooperate in the
identification of assets in which the defendant has an interest, cooperate in the liquidation of any

such assets, and participate in an asset deposition.

Case 2:18-cr-00218-JPS Filed 02/05/19 Page 8 of14 Document 19

 
Special Assessment

26. The defendant agrees to pay the special assessment in the amount of $100 before

or at the time of sentencing.
Restitution

27. The defendant agrees to pay restitution in the amount of $4,750 to American
Family Insurance to reimburse American Family Insurance for the approximately $4,750 in
attorney’s fees that the parties stipulate the insurance company incurred in connection with
investigating E.Z.’s false auto-theft claim.

28. The parties agree to advise the sentencing court of any restitution amounts that the
defendant pays before sentencing.

DEFENDANT’S COOPERATION

29. The defendant, by entering into this agreement, further agrees to fully and
completely cooperate with the government in its investigation of this and related matters, and to
testify truthfully and completely at any trials or proceedings in this and related matter, including
any criminal trial of E.Z., if asked to do so. The government agrees to advise the sentencing
judge of the nature and extent of the defendant’s cooperation. The parties acknowledge,
understand and agree that if the defendant provides substantial assistance to the government in
the investigation or prosecution of others, the government, in its discretion, may recommend a
downward departure from: (a) the applicable sentencing guideline range; (b) any applicable
statutory mandatory minimum; or (c) both. The defendant acknowledges and understands that
the court will make its own determination regarding the appropriateness and extent to which such

cooperation should affect the sentence.

Case 2:18-cr-00218-JPS Filed 02/05/19 Page 9of14 Document 19

 
30.

DEFENDANT’S WAIVER OF RIGHTS

In entering this agreement, the defendant acknowledges and understands that he

surrenders any claims he may have raised in any pretrial motion, as well as certain rights which

include the following:

a.

31,

If the defendant persisted in a plea of not guilty to the charges against him, he
would be entitled to a speedy and public trial by a court or jury. The defendant
has a right to a jury trial. However, in order that the trial be conducted by the
judge sitting without a jury, the defendant, the government and the judge all
must agree that the trial be conducted by the judge without a jury.

If the trial is a jury trial, the jury would be composed of twelve citizens
selected at random. The defendant and his attorney would have a say in who
the jurors would be by removing prospective jurors for cause where actual
bias or other disqualification is shown, or without cause by exercising
peremptory challenges. The jury would have to agree unanimously before it
could return a verdict of guilty. The court would instruct the jury that the
defendant is presumed innocent until such time, if ever, as the government
establishes guilt by competent evidence to the satisfaction of the jury beyond a
reasonable doubt.

If the trial is held by the judge without a jury, the judge would find the facts
and determine, after hearing all of the evidence, whether or not he was
persuaded of defendant’s guilt beyond a reasonable doubt.

At such trial, whether by a judge or a jury, the government would be required
to present witnesses and other evidence against the defendant. The defendant
would be able to confront witnesses upon whose testimony the government is
relying to obtain a conviction and he would have the right to cross-examine
those witnesses. In turn the defendant could, but is not obligated to, present
witnesses and other evidence on his own behalf. The defendant would be
entitled to compulsory process to call witnesses.

At such trial, defendant would have a privilege against self-incrimination so
that he could decline to testify and no inference of guilt could be drawn from
his refusal to testify. If defendant desired to do so, he could testify on his own
behalf.

The defendant acknowledges and understands that by pleading guilty he is

waiving all the rights set forth above. The defendant further acknowledges the fact that his

attorney has explained these rights to him and the consequences of his waiver of these rights.

10

Case 2:18-cr-00218-JPS Filed 02/05/19 Page 10o0f14 Document 19

 
The defendant further acknowledges that as a part of the guilty plea hearing, the court may
question the defendant under oath, on the record, and in the presence of counsel about the
offense to which the defendant intends to plead guilty. The defendant further understands that the
defendant’s answers may later be used against the defendant in a prosecution for perjury or false
statement.

32. The defendant acknowledges and understands that he will be adjudicated guilty of
the offense to which he will plead guilty and thereby may be deprived of certain rights, including
but not limited to the right to vote, to hold public office, to serve on a jury, to possess firearms,
and to be employed by a federally insured financial institution.

33. The defendant knowingly and voluntarily waives all claims he may have based
upon the statute of limitations, the Speedy Trial Act, and the speedy trial provisions of the Sixth
Amendment. The defendant agrees that any delay between the filing of this agreement and the
entry of the defendant’s guilty plea pursuant to this agreement constitutes excludable time under
the Speedy Trial Act.

Further Civil or Administrative Action

34, The defendant acknowledges, understands, and agrees that the defendant has
discussed with his attorney and understands that nothing contained in this agreement, including
any attachment, is meant to limit the rights and authority of the United States of America or any
other state or local government to take further civil, administrative, or regulatory action against
the defendant, including but not limited to any listing and debarment proceedings to restrict
rights and opportunities of the defendant to contract with or receive assistance, loans, and

benefits from United States government agencies.

11

Case 2:18-cr-00218-JPS Filed 02/05/19 Page 110f14 Document 19

 
GENERAL MATTERS

35. The parties acknowledge, understand, and agree that this agreement does not
require the government to take, or not to take, any particular position in any post-conviction
motion or appeal.

36. The parties acknowledge, understand, and agree that this plea agreement will be
filed and become part of the public record in this case.

37. The parties acknowledge, understand, and agree that the United States Attorney’s
office is free to notify any local, state, or federal agency of the defendant’s conviction.

38. The defendant understands that pursuant to the Victim and Witness Protection
Act, the Justice for All Act, and regulations promulgated thereto by the Attorney General of the
United States, the victim of a crime may make a statement describing the impact of the offense
on the victim and further may make a recommendation regarding the sentence to be imposed.
The defendant acknowledges and understands that comments and recommendations by a victim
may be different from those of the parties to this agreement.

Further Action by Internal Revenue Service

39, Nothing in this agreement shall be construed so as to limit the Internal Revenue
Service in discharging its responsibilities in connection with the collection of any additional tax,
interest, and penalties due from the defendant as a result of the defendant’s conduct giving rise to
the charges alleged in the information.

EFFECT OF DEFENDANT’S BREACH OF PLEA AGREEMENT

40. The defendant acknowledges and understands if he violates any term of this
agreement at any time, engages in any further criminal activity prior to sentencing, or fails to
appear for sentencing, this agreement shall become null and void at the discretion of the

government. The defendant further acknowledges and understands that the government’s

12

Case 2:18-cr-00218-JPS Filed 02/05/19 Page 120f14 Document 19

 
agreement to dismiss any charge is conditional upon final resolution of this matter. If this plea
agreement is revoked or if the defendant’s conviction ultimately is overturned, then the
government retains the right to reinstate any and all dismissed charges and to file any and all
charges which were not filed because of this agreement. The defendant hereby knowingly and
voluntarily waives any defense based on the applicable statute of limitations for any charges filed
against the defendant as a result of his breach of this agreement. The defendant understands,
however, that the government may elect to proceed with the guilty plea and sentencing. If the
defendant and his attorney have signed a proffer letter in connection with this case, then the
defendant further acknowledges and understands that he continues to be subject to the terms of
the proffer letter.
VOLUNTARINESS OF DEFENDANT’S PLEA

41. The defendant acknowledges, understands, and agrees that he will plead guilty
freely and voluntarily because he is in fact guilty. The defendant further acknowledges and
agrees that no threats, promises, representations, or other inducements have been made, nor

agreements reached, other than those set forth in this agreement, to induce the defendant to plead

guilty.

13

Case 2:18-cr-00218-JPS Filed 02/05/19 Page 13 0f14 Document 19

 
ACKNOWLEDGMENTS

Tam the defendant. Lam entering into this plea agreement freely and voluntarily. Tam not now
on or under the influence of any drug. medication, alcohol. or other intoxicant or depressant.
whether or not prescribed by a physician, which would impair my ability to understand the terms
and conditions of this agreement. My attormey has reviewed every part of this agreement with me
and has advised me of the implications of the sentencing guidelines. | have discussed all aspects
of this case with my attorney and I am satisfied that my attomey has provided effective

assistanee of counsel.

Date; 1/28/19

KE _
JOHNA. KASTE
Defendant

[am the defendant's attorney. I carefully have reviewed every part of this agreement with the
defendant. To my knowledge. my client's decision to enter into this agreement is an informed
and voluntary one.

   

Date: (2s (4

  

DE
Attorney for Defendant

For the United States of America:

Date: fsa. Kee sf WEY
fyY MATTHEW D/YKRUEGER

United States Attorney

Date: a/ 5/)4 AdbeSf f ee
" _ ~ SCOTT J. mir

Assistant United States Attorney

   

14

Case 2:18-cr-00218-JPS Filed 02/05/19 Page 14 0f14 Document 19
